Citation Nr: 1534552	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  11-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the rating reduction from 20 percent to noncompensable for left knee instability, effective July 1, 2009, was proper.

2.  Entitlement to an increased rating for left knee instability, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reduced the disability rating for the Veteran's left knee meniscus tear from 20 percent to noncompensable, effective July 1, 2009.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.  

By way of background, the Veteran was granted service connection for status post left knee partial meniscectomy with traumatic arthritis in a February 2006 rating decision, at which time he was assigned an initial 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for traumatic arthritis with limited and painful and limited motion.  In June 2006, the Veteran requested that the February 2006 rating decision be reconsidered, and, in November 2006, the RO issued a rating decision in which it granted separate, initial 10 percent disability ratings for traumatic arthritis under Diagnostic Code 5003 and a meniscus tear under 38 C.F.R. Diagnostic Code 5257, for slight recurrent subluxation or lateral instability.  The Veteran requested an increased evaluation for his left knee disability in January 2007.  Thereafter, in a May 2007 rating decision, the RO increased the disability rating for left knee instability to 20 percent for moderate instability and continued the Veteran's 10 percent disability rating for traumatic arthritis.  The Veteran again filed for an increased evaluation for his left knee disabilities in March 2008.  In a January 2009 rating decision, the RO proposed to reduce the Veteran's 20 percent disability for left knee instability to noncompensable, changed the diagnostic code for the Veteran's left knee arthritis from 5003 to 5260, and continued the 10 percent disability rating for left knee arthritis.  Thereafter, in the April 2009 rating decision on appeal, the RO reduced the rating for the Veteran's left knee instability to noncompensable.  The Veteran filed a timely notice of disagreement to the April 2009 rating decision in August 2009; however, the Veteran did not appeal the January 2009 rating decision continuing the 10 percent disability rating for left knee arthritis.  

Regarding the characterization of the issues on appeal, the Board notes that the propriety of a rating reduction is a separate issue from a claim for an increased evaluation.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (holding that the Board "incorrectly phrased the issue in terms of whether appellant was entitled to an increased rating; in fact and in law, the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper"); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").  In this case, however, the reduction actually stems from a VA examination conducted in connection with a claim for an increased evaluation.  Moreover, in numerous statements, the Veteran indicated that he is seeking an increased rating in addition to restoration of the 20 percent rating.  Specifically, in a June 2014 statement, the Veteran's representative asserted that in addition to restoration of the Veteran's 20 percent disability rating, the Veteran was seeking a higher, 30 percent rating, for left knee instability.  Similarly, in a July 2015 brief, the Veteran's representative stated that "while seeking reinstatement is [the Veteran's] primary and initial focus, he also seeks increased evaluation for the service-connected left knee disability."  Additionally, the Veteran submitted a formal claim for an increased rating for his left knee disability in June 2014, which the RO did not adjudicate because the "left knee is on appeal."  See October 2014 Deferred Rating Decision.  Further, the January 2011 statement of the case listed the issue as "evaluation of meniscus tear, left knee currently evaluated as 0 percent disabling," provided the applicable rating criteria for a knee disability, summarized the relevant evidence that included the Veteran's reported symptoms and VA examination reports, applied the schedular rating criteria to the findings, and essentially considered whether a higher rating was warranted.  Under these circumstances, and considering the Board's decision below to restore the 20 percent rating, the issues are phrased to include a claim for an increased rating for left knee instability.  See Percy v. Shinseki, 23 Vet. App. (2009) (by treating an issue as part of an appeal, VA waived any objections to the adequacy of the appeal with respect to that issue).

On the other hand, although the Veteran has also continued to seek an increased disability rating for left knee traumatic arthritis, the Board concludes that this issue is not part and parcel of the issue on appeal.  Unlike the issue of the evaluation of left knee instability, the RO did not treat the issue of an increased rating for left knee traumatic arthritis as part of the instant appeal, nor was the issue addressed in the April 2009 rating decision on appeal or the subsequent statement of the case.  However, as noted above, in June 2014, the Veteran filed a formal claim for increased ratings for his service-connected left knee, right knee, and back disabilities.  The RO adjudicated the issues of increased ratings for the right knee and back disabilities in a November 2014 rating decision.  However, the issue of an increased rating for the left knee traumatic arthritis was not adjudicated by the Agency of Original Jurisdiction (AOJ), based on an erroneous finding that the issue was already on appeal.  Therefore, the Board does not have jurisdiction over the issue of entitlement to an increased rating for left knee traumatic arthritis, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015).

While the AOJ has not adjudicated the issue of entitlement to a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered part and parcel of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable due, in part, to symptoms of his service-connected left knee disability, the Board may infer a claim for a TDIU due exclusively to the service-connected left knee disability, because this is the underlying disability (for an increased rating) at issue in this appeal.  Thus, to the extent the Veteran wishes to pursue a claim for TDIU based on more than just the service-connected left knee disability, the Veteran is invited to file such a claim at his local RO.

As a final matter, the Board observes that the Veteran's representative asserted in a July 2015 brief that there is clear and unmistakable error (CUE) in the April 2009 rating action.  CUE is a special type of error; it is an error that the claimant alleges was made in a prior rating decision that the claimant did not appeal within the one-year time limit for filing an appeal to the Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  As the April 2009 rating decision is currently on appeal, there is no final adverse RO or Board decision that can be subject to a CUE attack.  Thus, as a matter of law, the Veteran cannot assert a claim of CUE.  Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).  As such, the Board will not address whether there was CUE in the April 2009 rating decision.  See 38 C.F.R. § 3.105(a).

Subsequent to the Agency of Original Jurisdiction's (AOJ) most recent adjudication of the Veteran's claim in the December 2012 Supplemental Statement of the Case, additional evidence was associated with the record.  In a July 2015 Appellant's Brief, the Veteran's representative waived initial AOJ review of this evidence.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The issues of entitlement to an increased rating for left knee instability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2009 rating decision, the RO proposed to reduce the Veteran's disability rating for left knee instability from 20 percent to noncompensable, based on evidence of no instability.  The RO promulgated that proposed reduction in an April 2009 rating decision, and the Veteran's evaluation was reduced to noncompensable, effective July 1, 2009.

2.  At the time of the reduction in the disability rating for left knee instability, the 20 percent rating had been in effect for a period of less than five years.

3.  At the time of the April 2009 rating decision, a preponderance of the evidence did not show a sustained improvement in the Veteran's service-connected left knee instability under ordinary conditions of life and work.


CONCLUSION OF LAW

The criteria for reduction of a 20 percent rating to a noncompensable rating for left knee instability have not been met; restoration is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable decision restoring the 20 percent rating for left knee instability, the Board finds that any VA deficiency in complying with VCAA is harmless error as the Board's action below constitutes a full grant of benefits for that issue.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

Procedurally, where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons supporting the proposed reduction.  38 C.F.R. § 3.105(e).  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and must be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.

In this case, a letter accompanying the January 2009 rating decision proposing to reduce the rating for left knee instability provided the Veteran with notice of the proposed reduction and informed him that he could submit medical or other evidence to show why the reduction should not be made.  The letter explained that this evidence could include a statement from a physician who treated or examined the Veteran.  The RO also notified the Veteran that he could request a personal hearing to provide testimony on this matter.  The RO further informed him that, if he did not request a hearing within 30 days or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record.  In short, this letter provided adequate content notice for the claim decided herein.  Furthermore, when the reduction was effectuated in April 2009, it was not effective until July 2009; thus, all content and timing requirements were met.  38 C.F.R. § 3.105(e), (i)(2)(i).

Substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  VA regulation 38 C.F.R. § 3.344 addresses stabilization of disability ratings.  Provisions at 38 C.F.R. §§ 3.344(a) and (b) require special scrutiny and care in reducing a rating that has continued at the same level for five years or more.  See Brown v. Brown, 5 Vet. App. 413 (1993).  The provisions of 38 C.F.R. §§ 3.344(a) and (b) do not apply to disabilities that have not become stabilized and that are likely to improve.  38 C.F.R. § 3.344(c).

Here, in a May 2007 rating decision, the RO increased the rating for the Veteran's left knee instability to 20 percent, effective from January 26, 2007.  Thereafter, in the April 2009 rating decision on appeal, the RO reduced the rating to noncompensable, effective from July 1, 2009.  Thus, the 20 percent disability rating was in effect for less than five years.  Therefore, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply, and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions, regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 4 Vet. App. 413 (1993).  Specifically, the evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13 (2014).  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10 (2014).  Furthermore, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Brown, 4 Vet. App. at 420-421.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); Peyton v. Derwinski, 1 Vet. App. 292, 286.

In determining whether a reduction was proper, the Board must focus upon evidence available to the AOJ at the time the reduction was effectuated, although post-reduction evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such ex post facto evidence may not be used to justify an improper reduction.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling, moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  The terms "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

Here, the May 2007 rating decision that increased the evaluation of left knee instability from 10 percent to 20 percent was based on a May 2007 VA examination.  Thus, the Board will consider that examination in relation to the other, more recent evidence of left knee symptoms to determine whether improvement has been shown.

During the May 2007 VA examination, the Veteran reported that his ability to walk up and down stairs is limited because of recurrent sensations of instability and occasional locking and popping sensations of the left knee.  The Veteran reported wearing a brace and using a cane while walking.  The Veteran indicated that he is unable to run or do any aerobic activity because of chronic pain, instability, and occasional locking of the left knee.  

On examination, there was a moderate joint effusion and marked tenderness along both medial and lateral joint lines.  There was also swelling along the popliteal area suggestive of effusion.  McMurray's test was positive with a popping sensation on the medial joint line.  The examiner noted no medial or lateral collateral ligament instability, negative anterior and posterior cruciate instability, negative Lachman test, and negative drawer sign.  The examiner also indicated that there was no evidence of definite patellar apprehension or instability at that time.  The Veteran's gain was markedly antalgic and he walked with cane assistance.  The examiner concluded that the Veteran's left knee disability resulted in moderate functional impairment of daily occupational activities.  

Based upon the documentation of moderate functional impairment in the May 2007 VA examination report, a January 2007 VA treatment record showing the Veteran was prescribed a left knee brace, and, presumably, the Veteran's subjective reports of weakness and giving way, the RO awarded a 20 percent disability rating under Diagnostic Code 5237.

In March 2008, the Veteran submitted a claim for increased ratings for his left knee disability.  He underwent a VA knee examination in December 2008.  The Veteran reported the following left knee symptoms: weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, and fatigability.  The Veteran denied dislocation.  The Veteran reported constant pain in the left knee, which he described as burning, sharp, and cramping.  He indicated that his pain level was 10/10.  As to functional effects, the Veteran reported loss of employment and the inability to stand, sit, walk, or perform normal daily living activities due to pain, weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, and fatigability of the left knee.

On examination, the Veteran's gait was unsteady and he used a cane to walk.  The examiner noted that the Veteran required a brace and a cane for balance, walking, and support.  Objectively, the examiner noted weakness and guarding of movement of the left knee.  Additionally, the left knee demonstrated crepitus.  There were no signs of edema, effusion, tenderness, redness, heat, or subluxation.  The anterior and posterior cruciate ligaments stability test, the medial and lateral collateral ligaments stability test, and the medial and lateral meniscus test were all within normal limits.  An x-ray of the left knee revealed moderate osteoarthritis and failure of fusion of the apophysis of the anterior tibial tuberosity of the knee as an anatomical variant.  The examiner indicated that the Veteran's service-connected meniscus tear of the left knee had progressed from the previous diagnosis.  The examiner concluded that the Veteran's left knee condition had a moderate effect on his daily activities.  

Based on the results of the December 2008 VA examination, particularly the finding of no instability or subluxation, the RO reduced the disability rating for the left knee instability from 20 percent to noncompensable in an April 2009 rating decision. 

The Board finds that the above evidence does not demonstrate that an improvement in the Veteran's left knee instability, reflecting an increase in the ability to function under ordinary conditions of life and work, actually occurred.  The May 2007 examination report reflected subjective complaints of giving-way, instability, and locking of the left knee and that the Veteran used a knee brace and a cane for support.  Additionally, the May 2007 examiner indicated that the Veteran's left knee disability caused moderate functional impairment of daily occupational activities.  Similarly, the December 2008 examination report noted the Veteran required a knee brace and cane for balance and support, and reflected his continued reports of left knee weakness, giving-way, and lack of endurance.  Additionally, the December 2008 examiner indicated that the Veteran's left knee disability caused moderate functional impairment of daily occupational activities, and even went so far as to specifically remark that the Veteran's left knee disability had progressed since it was last examined.  Subsequent evidence, including a May 2011 VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) showing positive ligamentous laxity of the left knee and a January 2012 VA examination report showing medial-lateral instability from 0-5 millimeters, provides further support to the notion that the Veteran's left knee instability had not undergone a sustained improvement to justify the rating reduction.

The Board acknowledges that the RO relied on the December 2008 examiner's finding that there was no recurrent subluxation or lateral instability of the left knee to reduce the rating; however, no finding of recurrent subluxation or lateral instability of the left knee was made in the May 2007 rating decision assigning the 20 percent rating.  In other words, the 20 percent rating was assigned based on the Veteran's subjective reports of instability and giving way, the examiner's finding of moderate functional impairment, and the Veteran's use of a knee brace, all of which were still present during the December 2008 VA examination.  As the reduction was based on improvement, rather than clear and unmistakable error, and improvement was not shown, the reduction was improper.

The Board also notes that the December VA examiner did not review the Veteran's claims folder.  See December 2008 VA Form 21-2507a (Request for Physical Examination).  As previously indicated, the applicable provisions impose a clear requirement that VA rating reductions be based upon a review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Whether the evidence reflects an actual change in disability rather than a temporary fluctuation in symptoms, and whether an improvement in a disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work, requires an examination that is informed by a review of the Veteran's medical history.  This was not accomplished here.  Further, in Tucker v. Derwinski, 2 Vet. App. 201 (1992), the Court noted that the failure to review the record rendered the examination on which a reduction was based inadequate because the disability was not viewed in relation to its history, citing 38 C.F.R. § 4.1.  Consequently, the December 2008 VA examination on which the reduction was based was inadequate for that purpose.

In sum, the evidence on file at the time of the rating reduction did not show any improvement in the Veteran's service-connected left knee instability, much less an improvement in the Veteran's ability "to function under the ordinary conditions of life and work."  The RO did not specifically identify any improvement of the Veteran's left knee disability.  Indeed, the RO noted only that the Veteran did not currently meet the criteria for a compensable evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  This is the defect identified by the Court in Brown.  Considering the facts of this case, to include objective findings and the Veteran's reported functional impairment, the Board concludes that there was insufficient evidence to reduce the rating for the service-connected left knee instability from 20 percent to noncompensable under 4.71a, Diagnostic Code 5237.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that a preponderance of the evidence did not show that the Veteran's left knee disability underwent improvement.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.105(e).  Accordingly, the reduction was improper, and the 20 percent evaluation for the Veteran's service-connected left knee meniscus tear, under 4.71a, Diagnostic Code 5237, is restored, effective July 1, 2009.


ORDER

A 20 percent disability rating for service-connected left knee instability is restored, effective July 1, 2009.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

Increased Rating

The Veteran was last afforded a VA examination to assess the severity of his service-connected left knee disability in October 2010, over four years ago.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the evidence suggests that the Veteran's left knee disability may have worsened since the last VA examination.  Specifically, the Veteran's treating VA physician submitted a Knee and Lower Leg Conditions Disability Benefits Questionnaire dated in March 2014, showing that the Veteran's left knee disability was progressively worse and that the Veteran uses a knee brace and walker.  Additionally, the Veteran's representative indicated that the Veteran's left knee instability had worsened during the course of the appeal.  See July 2015 Appellant's Brief; June 2014 VA 646.  As worsening symptomatology has been alleged, the Veteran should be afforded a new VA examination to determine the current nature and severity of his left knee disability.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

TDIU

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record indicates that the Veteran may be unemployable due, in part, to his service-connected left knee disability.  Specifically, the Veteran reported on several occasions that he is unable to work due to his left knee disability.  See, e.g. July 2012 Statement in Support of Claim; October 2010 VA Examination Report.  Additionally, the Veteran submitted a physical work performance evaluation dated in October 2012 showing that he is unable to perform sedentary work due, in part, to his left knee disability.  The Board finds that the evidence of record reasonably raises a claim for total disability rating for compensation based on unemployability due to the Veteran's service-connected left knee disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the RO should develop a claim for TDIU in accordance with Rice as indicated below.

Outstanding Records

The claims file contains evidence indicating that there may be outstanding Social Security Administration (SSA) records.  Specifically, a September 2009 private treatment record shows that the Veteran reported that he filed for disability, but was denied.  Additionally, in September 2012, the Veteran submitted copies of functional capacity questionnaires that appear to be related to an application for SSA disability benefits.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  On remand, the Veteran's complete SSA records should be obtained.

The record also suggests that the Veteran participated in the VA Vocational Rehabilitation Program.  See August 2011 Statement.  VA Vocational Rehabilitation records are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records as they may affect the Veteran's claim.

The record also suggests that there may be relevant VA treatment records that have not been associated with the claims file.  In this regard, a February 2014 rating decision references September 2013 VA examination reports from the Detroit VA Medical Center (VAMC).  However, this examination report is not associated with the claims file.  Upon remand, the RO should attempt to locate this outstanding VA examination report and associate it with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Finally, since the claims file is being returned, it should be updated to include VA treatment records compiled since April 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Provide the Provide the Veteran with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  Each executed form should be returned to VA.  

Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to submit his employment records, particularly those relating to the facts and circumstances of his separation, termination, or retirement from employment; and that he should submit evidence such as pay stubs, W2 Forms, tax returns, etc., documenting marginal employment, if any, relating to post or prospective employment that has resulted in earned income that does (or did) not exceed the poverty  threshold for one person.

2. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3. Obtain and associate with the Veteran's claims file all outstanding VA treatment records for the period from April 2013 to the present, to specifically include VA examination reports from September 2013.

4. After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his left knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.   

Additionally, the examiner should determine whether the Veteran has ankylosis of the knee; instability or subluxation of the knee; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in the left knee.

Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's left knee disability has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the service-connected left knee disability.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

5. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should re-adjudicate the Veteran's claims, including a claim of entitlement to a TDIU due to the service-connected left knee disability.  If the claims are denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


